Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Claims 1-23 are pending in this office action. Claims 3, 11 and 18 have been cancelled. Claims 21-23 are newly added.
Applicant’s arguments, filed 06/22/2021, have been fully considered but they are not persuasive.
    

	Information Disclosure Statement	
The information disclosure statement (IDS) submitted on 06/22/2021 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.



Response to Arguments
Applicant presents arguments regarding the presence or absence of claimed limitations in the prior art. However, applicant has amended certain claims and added 

Applicant argues:
Guo discusses a process by which "all directories or files in each hard disk partition" associated with a scan are "enumerate[d]" by "add[ing] the directories or files in the hard disk partitions as nodes to [a] tree structure." (Guo, paragraph 74). Guo illustrates a tree structure that can be utilized in this manner at Figure 3. As further discussed by Guo. the labels applied to the nodes of the tree structure shown in Figure 3 are given to the respective nodes during the enumeration process. Generally, as each partition may contain many directories and files, it is necessary to add the directories and files one by one to sub-nodes under a node corresponding to the partition. For example, Partition A includes File Al and Directory A2, and Directory A2 includes File A21 and File A22. It is necessary to add File Al and Directory A2 as two sub-nodes of the node where Partition A is located to the tree structure and add File A21 and File A22 as two sub-nodes of the node where Directory A2 is located to the tree structure.  (Guo, paragraph 75). Guo further confirms this naming convention at paragraph 97: "Referring to FIG. 3, Node A and Node B in FIG. 3 represent Partition A and Partition B, respectively, in which Partition A contains File A 1 and Directory A2, and Directory A2 contains File A21 and File A22." In contrast to a first filename ending with a first number and a pre-scan queue component that locates ... respective second files ... having respective second filenames that end with respective second numbers that form a 
Examiner Response:
Regarding argument (a), examiner respectfully disagrees with applicant. Even though the files and directories in the structure to be scanned for malware in Duo may have been enumerated, the labeling/enumerating step is equivalent to naming of files which represents a definite file identification structure including enumerated file identifiers (file aliases or file references) utilized to reference those respective entities (files and directories) in the process of selecting, queuing and scanning of those entities. Therefore it may be reasonably equated to file names or identifiers that are utilized in the logic that queues up those files for malware scanning, as also explained in the rejection below utilizing Guo (e.g. Fig. 3; para 0023, 0071, 00101, 0103, 0110 – files added under a directory, wherein the files are enumerated or named/labeled as part of a sequence to be scanned wherein the files including a first file are enumerated and undergo sequential scan).
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, 12-17, 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 2014/0090062 A1), in view of Van Brabant (US 2005/0149749 A1).
For claim 1, Guo teaches a data storage system, comprising: a memory that stores computer executable components; and a processor that executes computer executable components stored in the memory (Fig. 4-5; para 0044, 0058-0060), wherein the computer executable components comprise: a scan initiator component that receives a malware scan request for a first file in a directory of a file system associated with the data storage system, wherein the first file has a first filename ending with a first number (Fig. 3; para 0023, 0071, 00101, 0103, 0110 – files added under a directory, wherein the files are enumerated or named/labeled as part of a sequence (ending in numbers such as 11, 21 etc.) to be scanned wherein the files including a first file are enumerated and undergo sequential scan);
a scan queue component that adds the first file to a first malware scan queue (para 0034-035, 0040, 0071, 0074, 0078 – files including the first file are added to the malware scan queue wherein the nodes may be associated with files); and 
a pre-scan queue component that locates, in the directory, respective second files, distinct from the first file and having respective second filenames that end with respective second numbers that form a numerical sequence with the first number of the first filename, and adds the respective second files to a scan queue (Fig. 3-4; para 0023, 0034, 0038, 0077-0078, 0100 – prior to scan operation, files that are distinct from a first file (all files are distinct) and that are part of the sequential scan are located in the directory as well and to a scan queue of files to be scanned based on the tree structure; Fig. 3; para 0015, 0023, 0027, 0034, 0071, 0074-0075, 0097, 0100 – files are enumerated implying that those are numbered or as decimals, as also indicated in the tree structure as decimals or hexadecimal labels, wherein the scan queue has files ending with numerical sequential (first, second etc.) numbers).
Although it would be obvious to arrange task queuing mechanism in any way for improving processing efficiency of any task such as virus scanning as well-known in the art, and also new scanning implies new or another queue to address other un-scanned files in the system (para 0100), Guo does not appear to explicitly teach, however Van Brabant teaches adding files in the directory that are distinct from each other to different distinct scan queues (Fig. 3, 7; para 0015, 0033-0035, 0045-0046 – different queues associated with different objects or files in the file-system).
Based on Guo in view of Van Brabant, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize teachings of Van Brabant in the system of Guo, in order to improve malware scanning efficiency and achieve better control over the process in terms of organizing and securing of multiple groups of files in the system.

For claim 2, Guo in view of Van Brabant teaches the claimed subject matter as discussed above, and Guo further teaches wherein the computer executable components further comprise: a scan configuration component that configures the directory for malware pre-scanning, wherein the pre-scan queue component adds the respective second files in the directory to the malware scan queue in further response to determining that the directory has been configured for the malware pre-scanning by the scan configuration component (Fig. 3-4; para 0023, 0034, 0038, 0040, 0071, 0074 - files are added to the malware scan queue by respective units wherein the files are added in the pre-located directories setup to hold the files to be scanned; para 0023, 0077-0078, 0100 – prior to scan operation, files that are distinct from a first file (all files are distinct) and that are part of the sequential scan are added to the available directory as well and to a scan queue of files to be scanned; para 0023, 0027, 0038-0039, 0071, 0075 – files are placed in the directories, enumerated and then the scanning occurs as per the tree populated with files as part of the sequential scan).
Although it would be obvious to arrange task queuing mechanism in any way for improving processing efficiency of any task such as virus scanning as well-known in the art, and also new scanning implies new or another queue to address other un-scanned files in the system (para 0100), Guo does not appear to explicitly teach, however Van Brabant teaches pre-scan queue component adds the respective second files in the directory to the second or a different malware scan queue (Fig. 3, 7; para 0015, 0033-0035, 0045-0046 – different queues associated with different objects or files in the file-system which are maintained prior to scanning).

For claim 4, Guo in view of Van Brabant teaches the claimed subject matter as discussed above, and Guo further teaches wherein the numerical sequence is selected from a group comprising a decimal sequence, a hexadecimal sequence, and an octal sequence (Fig. 3; para 0015, 0023, 0027, 0034, 0071, 0074-0075 – files are enumerated implying that those are numbered or as decimals, as also indicated in the tree structure as decimals or hexadecimal labels).

For claim 5, Guo in view of Van Brabant teaches the claimed subject matter as discussed above, and Guo further teaches wherein the computer executable components further comprise: a malware scanning component that facilitates respective first malware scans of respective first files in the malware scan queue and respective second malware scans of respective second files in the malware scan queue (Fig. 2; para 0075, 0076, 0078 – scanning of all files including first file and other second files in the directory, from the queue).
Although it would be obvious to arrange task queuing mechanism in any way for improving processing efficiency of any task such as virus scanning as well-known in the art, and also new scanning implies new or another queue to address other un-scanned files in the system (para 0100), Guo does not appear to explicitly teach, however Van Brabant teaches first malware scans of respective first files in the first malware scan queue and respective second malware scans of respective second files in the second malware scan queue (Fig. 3, 7; para 0015, 0033-0035, 0045-0046 – different queues associated with different objects or files in the file-system).

For claim 6, Guo in view of Van Brabant teaches the claimed subject matter as discussed above. Guo teaches wherein the malware scanning component facilitates further malware scans in response to determining that the first malware scan queue is empty (para 0034-0035, 0076-0077 - determining scanning of nodes and files (in a queue) is finished wherein all files are scanned, implying that the end of queue is reached or it is empty). Guo does not appear to teach, however Van Brabant further teaches wherein the malware scanning component facilitates the respective second malware scans (associated with a different queue) when the first malware scan queue is empty (para 0035-0038, 0046-0047). 

For claim 7, Guo in view of Van Brabant teaches the claimed subject matter as discussed above. Although client-server model of operations is not only inherent to any system (e.g. a process/unit that is being served is a client, and a process/unit that fulfils the request is a server) wherein requests for virus scans are being handled by the scan process, Guo does not appear to explicitly teach, however Van Brabant teaches wherein the malware scanning component facilitates the respective first malware scans and the respective second malware scans via an anti-malware server (Fig. 1; para 0010, 0015, 0025, 0027), and wherein the computer executable components further comprise: a load monitoring component that monitors a load level of the anti-malware server (para 0029-0032 – load balancing component that monitors load of  virus checkers or servers), wherein the malware scanning component facilitates the respective first malware scans and the respective second malware scans via the anti-malware server in response to the load level of the anti-malware server being determined to be below a threshold load level (para 0029-0035 - load balancing and malware scanning using selected  virus checkers or servers based on threshold load levels).
Based on Guo in view of Van Brabant, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize teachings of Van Brabant in the system of Guo, in order to improve malware scanning process by using resources more efficiently which includes a widely-known load balancing technique as applies to network operations.

For claim 8, Guo in view of Van Brabant teaches the claimed subject matter as discussed above. Although client-server model of operations is not only inherent to any system (e.g. a process/unit that is being served is a client, and a process/unit that fulfils the request is a server) wherein requests for virus scans are being handled by the scan process, Guo does not appear to explicitly teach, however Van Brabant teaches wherein the malware scan request for the first file is associated with a request by a client system to open the first file (Fig. 1; para 0025, 0027, 0029-0030 – file opening request by the client/user, upon which the file is scanned).

For claim 9, Guo teaches a method, comprising: obtaining, by a device operatively coupled to a processor (Fig. 4-5; para 0044, 0058-0060), a malware scan request for a first file in a directory of a file system, the first file having a first filename ending in a first number (Fig. 3; para 0023, 0071, 00101, 0103, 0110 – files added under a directory, wherein the files are enumerated or named/labeled as part of a sequence (ending in numbers such as 11, 21 etc.) to be scanned wherein the files including a first file are enumerated and undergo sequential scan); 
appending, by the device, the first file to a first malware scan queue (para 0034-035, 0040, 0071, 0074, 0078 – files including the first file are added/appended to the malware scan queue wherein the nodes may be associated with files);
identifying, within the directory by the device, respective second files that are distinct from the first file and end in respective second numbers that form a numerical sequence with the first number of the first filename (Fig. 3-4; para 0023, 0034, 0038, 0077-0078, 0100 – prior to scan operation, files that are distinct from a first file (all files are distinct) and that are part of the sequential scan are located in the directory as well and to a scan queue of files to be scanned based on the tree structure; Fig. 3; para 0015, 0023, 0027, 0034, 0071, 0074-0075, 0097, 0100 – files are enumerated implying that those are numbered or as decimals, as also indicated in the tree structure as decimals or hexadecimal labels, wherein the scan queue has files ending with numerical sequential (first, second etc.) numbers);
appending, by the device, the respective second files to a scan queue, wherein the respective second files are distinct from the first file and belong to the filename sequence (Fig. 3-4; para 0023, 0034, 0038, 0077-0078, 0100 – prior to scan operation, files that are distinct from a first file (all files are distinct) and that are part of the sequential scan are added to the directory as well and to a scan queue of files to be scanned).
Although it would be obvious to arrange task queuing mechanism in any way for improving processing efficiency of any task such as virus scanning as well-known in the art, and also new scanning implies new or another queue to address other un-scanned files in the system (para 0100), Guo does not appear to explicitly teach, however Van Brabant teaches appending, by the device, respective second files in the directory to different distinct scan queues (Fig. 3, 7; para 0015, 0033-0035, 0045-0046 – different queues associated with different objects or files in the file-system).
Based on Guo in view of Van Brabant, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize teachings of Van Brabant in the system of Guo, in order to improve malware scanning efficiency and achieve better control over the process in terms of organizing and securing of multiple groups of files in the system.

For claim 10, Guo in view of Van Brabant teaches the claimed subject matter as discussed above, and Guo further teaches initializing, by the device, the directory for sequential malware scanning, wherein appending the respective second files to the malware scan queue comprises appending the respective second files to the malware scan queue in further response to the initializing (Fig. 3-4; para 0023, 0034, 0038, 0040, 0071, 0074 - files are added to the malware scan queue by respective units wherein the files are added in the pre-located directories setup to hold the files to be scanned; para 0023, 0077-0078, 0100 – prior to scan operation, files that are distinct from a first file (all files are distinct) and that are part of the sequential scan are added to the available directory as well and to a scan queue of files to be scanned; para 0023, 0027, 0038-0039, 0071, 0075 – files are placed in the directories, enumerated and then the scanning occurs as per the tree populated with files as part of the sequential scan).
Although it would be obvious to arrange task queuing mechanism in any way for improving processing efficiency of any task such as virus scanning as well-known in the art, and also new scanning implies new or another queue to address other un-scanned files in the system (para 0100), Guo does not appear to explicitly teach, however Van Brabant teaches appending of the respective second files to the second or a different malware scan queue (Fig. 3, 7; para 0015, 0033-0035, 0045-0046 – different queues associated with different objects or files in the file-system which are maintained prior to scanning).

For claim 12, Guo in view of Van Brabant teaches the claimed subject matter as discussed above, and Guo further teaches wherein the numerical sequence is selected from a group comprising a decimal sequence, a hexadecimal sequence, or an octal sequence (Fig. 3; para 0015, 0023, 0027, 0034, 0071, 0074-0075 – files are enumerated implying that those are numbered or as decimals, as also indicated in the tree structure as decimals or hexadecimal labels).

For claim 13, Guo in view of Van Brabant teaches the claimed subject matter as discussed above, and Guo further teaches directing, by the device, respective first malware scans of respective first files in the malware scan queue; and directing, by the device, respective second malware scans of respective second files in the malware scan queue (Fig. 2; para 0075, 0076, 0078 – scanning of all files including first file and other second files in the directory, from the queue).
Although it would be obvious to arrange task queuing mechanism in any way for improving processing efficiency of any task such as virus scanning as well-known in the art, and also new scanning implies new or another queue to address other un-scanned files in the system (para 0100), Guo does not appear to explicitly teach, however Van Brabant teaches first malware scans of respective first files in the first malware scan queue and respective second malware scans of respective second files in the second malware scan queue (Fig. 3, 7; para 0015, 0033-0035, 0045-0046 – different queues associated with different objects or files in the file-system).

For claim 14, Guo in view of Van Brabant teaches the claimed subject matter as discussed above. Guo teaches wherein directing the respective second malware scans comprises directing the respective second malware scans in response to determining that the first malware scan queue is empty (para 0034-0035, 0076-0077 - determining scanning of nodes and files (in a queue) is finished wherein all files are scanned, implying that the end of queue is reached or it is empty). Guo does not appear to teach, however Van Brabant further teaches directing the respective second malware scans (associated with a different queue) when the first malware scan queue is empty (para 0035-0038, 0046-0047).

For claim 15, Guo in view of Van Brabant teaches the claimed subject matter as discussed above. Although client-server model of operations is not only inherent to any system (e.g. a process/unit that is being served is a client, and a process/unit that fulfils the request is a server) wherein requests for virus scans are being handled by the scan process, Guo does not appear to explicitly teach, however Van Brabant teaches wherein the obtaining comprises obtaining the malware scan request for the first file with a request, originated by a client system, to access the first file (Fig. 1; para 0025, 0027, 0029-0030 – file opening request by the client/user, upon which the file is scanned).

For claim 16, Guo teaches a non-transitory machine-readable medium comprising computer executable instructions that, when executed by a processor of a data storage system (Fig. 4-5; para 0006, 0044, 0058-0060), facilitate performance of operations, the operations comprising: receiving a malware scan request for a first file in a directory of a file system of the data storage system, the first file having a first filename ending in a first number (Fig. 3; para 0023, 0071, 00101, 0103, 0110 – files added under a directory, wherein the files are enumerated or named/labeled as part of a sequence (ending in numbers such as 11, 21 etc.) to be scanned wherein the files including a first file are enumerated and undergo sequential scan); 
queueing the first file in a first scan queue (para 0034-035, 0040, 0071, 0074, 0078 – files including the first file are added to the malware scan queue wherein the nodes may be associated with files);
locating, in the directory, respective second files that are distinct from the first file and have respective second filenames that end in respective second numbers that are sequential with the first number of the first filename (Fig. 3-4; para 0023, 0034, 0038, 0077-0078, 0100 – prior to scan operation, files that are distinct from a first file (all files are distinct) and that are part of the sequential scan are located in the directory as well and to a scan queue of files to be scanned based on the tree structure; Fig. 3; para 0015, 0023, 0027, 0034, 0071, 0074-0075, 0097, 0100 – files are enumerated implying that those are numbered or as decimals, as also indicated in the tree structure as decimals or hexadecimal labels, wherein the scan queue has files ending with numerical sequential (first, second etc.) numbers); and
queueing the respective second files in a scan queue, wherein the respective second files are distinct from the first file and belong to the filename sequence (Fig. 3-4; para 0023, 0034, 0038, 0077-0078, 0100 – prior to scan operation, files that are distinct from a first file (all files are distinct) and that are part of the sequential scan are added to the directory as well and to a scan queue of files to be scanned).
Although it would be obvious to arrange task queuing mechanism in any way for improving processing efficiency of any task such as virus scanning as well-known in the art, and also new scanning implies new or another queue to address other un-scanned files in the system (para 0100), Guo does not appear to explicitly teach, however Van Brabant teaches queueing second files in the directory in different distinct scan queues (Fig. 3, 7; para 0015, 0033-0035, 0045-0046 – different queues associated with different objects or files in the file-system).
Based on Guo in view of Van Brabant, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize teachings of Van Brabant in the system of Guo, in order to improve malware scanning efficiency and achieve better control over the process in terms of organizing and securing of multiple groups of files in the system.

For claim 17, Guo in view of Van Brabant teaches the claimed subject matter as discussed above, and Guo further teaches wherein the operations further comprise: configuring the directory for sequential malware scanning, wherein the queueing of the respective second files in the scan queue comprises the queueing of the respective second files in the scan queue in response to the configuring (Fig. 3-4; para 0023, 0034, 0038, 0040, 0071, 0074 - files are added to the malware scan queue by respective units wherein the files are added in the pre-located directories setup to hold the files to be scanned; para 0023, 0077-0078, 0100 – prior to scan operation, files that are distinct from a first file (all files are distinct) and that are part of the sequential scan are added to the available directory as well and to a scan queue of files to be scanned).
Although it would be obvious to arrange task queuing mechanism in any way for improving processing efficiency of any task such as virus scanning as well-known in the art, and also new scanning implies new or another queue to address other un-scanned files in the system (para 0100), Guo does not appear to explicitly teach, however Van Brabant teaches queuing of the respective second files in the directory to the second or a different malware scan queue (Fig. 3, 7; para 0015, 0033-0035, 0045-0046 – different queues associated with different objects or files in the file-system which are maintained prior to scanning).

For claim 19, Guo in view of Van Brabant teaches the claimed subject matter as discussed above, and Guo further teaches wherein the operations further comprise: facilitating respective first malware scans of respective first files in the first scan queue; and facilitating respective second malware scans of respective second files in the second scan queue (Fig. 2; para 0075, 0076, 0078 – scanning of all files including first file and other second files in the directory, from the queue).
Although it would be obvious to arrange task queuing mechanism in any way for improving processing efficiency of any task such as virus scanning as well-known in the art, and also new scanning implies new or another queue to address other un-scanned files in the system (para 0100), Guo does not appear to explicitly teach, however Van Brabant teaches first malware scans of respective first files in the first malware scan queue and respective second malware scans of respective second files in the second malware scan queue (Fig. 3, 7; para 0015, 0033-0035, 0045-0046 – different queues associated with different objects or files in the file-system).

For claim 20, Guo in view of Van Brabant teaches the claimed subject matter as discussed above. Guo teaches wherein the operations further comprise: directing the respective second malware scans in response to determining that the first scan queue is empty (para 0034-0035, 0076-0077 - determining scanning of nodes and files (in a queue) is finished wherein all files are scanned, implying that the end of queue is reached or it is empty). Guo does not appear to teach, however Van Brabant further teaches wherein the malware scanning component facilitates the respective second malware scans (associated with a different queue) when the first malware scan queue is empty (para 0035-0038, 0046-0047).

For claim 21, Guo in view of Van Brabant teaches the claimed subject matter as discussed above. Guo teaches the data storage system of claim 2, wherein the scan configuration component configures the directory for the malware pre-scanning in response to determining that a second filename of the second filenames ends in a second number of the second numbers that is greater than the first number of the first filename by one (para 0071, 0097, 0100-0101 - the tree is structured such that the sequence A21, A22 etc. is formed by enumeration, wherein the nodes are added such that a node with the greater of the sequence number (greater by 1) is added and thereby found in the tree traversal for scanning).

For claim 22, Guo in view of Van Brabant teaches the claimed subject matter as discussed above. Guo teaches the method of claim 10, wherein the first number of the first filename is represented as N, and wherein the initializing comprises initializing the directory for the sequential malware scanning in response to determining that a second filename of the respective second filenames ends in a second number of the second numbers, which is N+1 (para 0071, 0097, 0100-0101 - the tree is structured such that the sequence A21, A22 etc. is formed by enumeration, wherein the nodes are added such that a node with the greater of the sequence number (greater by 1 with respect to any number such as N of 21) is added and thereby found in the tree traversal for scanning).

For claim 23, Guo in view of Van Brabant teaches the claimed subject matter as discussed above. Guo teaches the non-transitory machine-readable medium of claim 17, wherein the operations further comprise: initializing the directory for the sequential malware scanning in response to determining that a second filename of the respective second filenames ends with a second number of the second numbers that is one greater than the first number of the first filename (para 0071, 0097, 0100-0101 - the tree is structured such that the sequence A21, A22 etc. is formed by enumeration, wherein the nodes are added such that a node with the greater of the sequence number (greater by 1) is added and thereby found in the tree traversal for scanning).



Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH JHAVERI whose telephone number is (571)270-7584. The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433